Order, Supreme Court, New York County (Eileen Bransten, J.), entered April 29, 2009, which, to the extent appealed from as limited by the briefs, limited the scope of an examination before trial granted to defendant and denied defendant’s motion to strike the note of issue, unanimously affirmed, without costs.
The court appropriately struck a discretionary balance in granting defendant certain additional discovery consistent with our prior discovery ruling in this matter (42 AD3d 339, 340-341 [2007]), while maintaining control of its trial calendar (Brooklyn Union Gas Co. v American Home Assur. Co., 23 AD3d 190 [2005]).
We have examined the balance of defendant’s argument and find it unavailing. Concur—Saxe, J.P., Sweeny, Acosta and Richter, JJ.